$390,000,000 CREDIT AGREEMENT BY AND AMONG PEPCO HOLDINGS, INC. as Borrower and THE LENDERS PARTY HERETO and BANK OF AMERICA, N.A. as Administrative Agent and Swingline Lender BANC OF AMERICA SECURITIES LLC, as Sole Lead Arranger and Sole Book Runner KEYBANK NATIONAL ASSOCIATION JPMORGAN CHASE BANK, N.A. SUNTRUST BANK THE BANK OF NOVA SCOTIA MORGAN STANLEY BANK CREDIT SUISSE, CAYMAN ISLANDS BRANCH WACHOVIA BANK, NATIONAL ASSOCIATION as Co-Documentation Agents Dated as of November 7, 2008 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 1.1 Definitions 1 1.2 Interpretation 12 1.3 Accounting 12 ARTICLE II THE LOANS 13 2.1 Commitments 13 2.2 Increase in Commitments 15 2.3 Required Payments; Termination 15 2.4 [Intentionally Omitted.] 15 2.5 Ratable Loans 15 2.6 Types of Advances 15 2.7 Commitment Fee; Reductions in Aggregate Commitment 16 2.8 Minimum Amount of Each Advance 16 2.9 Prepayments 16 2.10 Method of Selecting Types and Interest Periods for New Advances 16 2.11 Conversion and Continuation of Outstanding Advances 17 2.12 Changes in Interest Rate, etc. 18 2.13 Rates Applicable After Default 18 2.14 Method of Payment 18 2.15 Noteless Agreement; Evidence of Indebtedness 18 2.16 Telephonic Notices 19 2.17 Interest Payment Dates; Interest and Fee Basis 19 2.18 Notification of Advances, Interest Rates, Prepayments and Commitment Reductions 19 2.19 Lending Installations 20 2.20 Non-Receipt of Funds by the Agent 20 ARTICLE III YIELD PROTECTION; TAXES 20 3.1 Yield Protection 20 3.2 Changes in Capital Adequacy Regulations 21 3.3 Availability of Types of Advances 21 3.4 Funding Indemnification 21 3.5 Taxes 22 3.6 Mitigation of Circumstances; Lender Statements; Survival of Indemnity 23 3.7 Replacement of Lender 24 ARTICLE IV CONDITIONS PRECEDENT 24 4.1 Conditions Precedent to Closing and Borrowing 24 4.2 Each Credit Extension 25 ARTICLE V REPRESENTATIONS AND WARRANTIES 25 5.1 Existence and Standing 25 5.2 Authorization and Validity 25 5.3 No Conflict; Government Consent 26 5.4 Financial Statements 26 5.5 No Material Adverse Change 26 5.6 Taxes 26 5.7 Litigation and Contingent Obligations 26 5.8 Significant Subsidiaries 26 5.9 ERISA 27 5.10 Accuracy of Information 27 i 5.11 Regulation U 27 5.12 Material Agreements 27 5.13 Compliance With Laws 27 5.14 Plan Assets; Prohibited Transactions 27 5.15 Environmental Matters 27 5.16 Investment Company Act 27 5.17 Insurance 28 5.18 No Default 28 5.19 Ownership of Properties 28 5.20 OFAC 28 ARTICLE VI COVENANTS 28 6.1 Financial Reporting 28 6.2 Use of Proceeds 30 6.3 Notice of Default 30 6.4 Conduct of Business 30 6.5 Taxes 30 6.6 Insurance 30 6.7 Compliance with Laws 30 6.8 Maintenance of Properties 31 6.9 Inspection 31 6.10 Merger 31 6.11 Sales of Assets 31 6.12 Liens 32 6.13 Leverage Ratio 34 ARTICLE VII DEFAULTS 34 7.1 Representation or Warranty 34 7.2 Nonpayment 34 7.3 Certain Covenant Breaches 34 7.4 Other Breaches 34 7.5 Cross Default 34 7.6 Voluntary Bankruptcy, etc. 35 7.7 Involuntary Bankruptcy, etc. 35 7.8 Seizure of Property, etc. 35 7.9 Judgments 35 7.10 ERISA 35 7.11 Unenforceability of Loan Documents 36 7.12 Change in Control 36 ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES 36 8.1 Acceleration 36 8.2 Amendments 36 8.3 Preservation of Rights 37 ARTICLE IX GENERAL PROVISIONS 37 9.1 Survival of Representations 37 9.2 Governmental Regulation 37 9.3 Headings 37 9.4 Entire Agreement 37 9.5 Several Obligations; Benefits of this Agreement 37 9.6 Expenses; Indemnification 37 9.7 Numbers of Documents 38 9.8 Disclosure 38 9.9 Severability of Provisions 38 ii 9.10 Nonliability of Lenders 38 9.11 Limited Disclosure 39 9.12 Nonreliance 39 9.13 USA PATRIOT ACT NOTIFICATION 39 9.14 Interest Rate Limitation 39 ARTICLE X THE AGENT 40 10.1 Appointment; Nature of Relationship 40 10.2 Powers 40 10.3 General Immunity 40 10.4 No Responsibility for Loans Recitals etc. 41 10.5 Action on Instructions of Lenders 41 10.6 Employment of Agents and Counsel 41 10.7 Reliance on Documents; Counsel 41 10.8 Agent’s Reimbursement and Indemnification 41 10.9 Notice of Default 42 10.10 Rights as a Lender 42 10.11 Lender Credit Decision 42 10.12 Successor Agent 42 10.13 Agent’s Fee 43 10.14 Delegation to Affiliates 43 10.15 Other Agents 43 ARTICLE XI SETOFF; RATABLE PAYMENTS 43 11.1 Setoff 43 11.2 Ratable Payments 44 ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 44 12.1 Successors and Assigns 44 12.2 Participations 45 12.3 Assignments 45 12.4 Dissemination of Information 46 12.5 Grant of Funding Option to SPC 46 12.6 Tax Treatment 47 ARTICLE XIII NOTICES 47 12.1 Notices 47 ARTICLE XIV COUNTERPARTS 48 ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL 48 15.1 CHOICE OF LAW 48 15.2 CONSENT TO JURISDICTION 49 15.3 WAIVER OF JURY TRIAL;SERVICE OF PROCESS 49 EXHIBITS EXHIBIT A COMPLIANCE CERTIFICATE EXHIBIT B ASSIGNMENT AGREEMENT EXHIBIT C NOTE EXHIBIT D FORM OF INCREASE NOTICE SCHEDULES SCHEDULE 1 PRICING SCHEDULE SCHEDULE 2 COMMITMENTS AND PRO RATA SHARES SCHEDULE 3 SIGNIFICANT SUBSIDIARIES SCHEDULE 4 LIENS iii CREDIT AGREEMENT This CREDIT AGREEMENT, dated as of November 7, 2008, is by and among Pepco Holdings, Inc. (the “Borrower”), the Lenders (defined herein) and Bank of America N.A., as administrative agent. RECITALS WHEREAS, Borrower has requested and the Lenders have agreed to make available to Borrower, on an unsecured basis, a revolving credit facility in the initial principal amount of $390,000,000, upon the terms and conditions set forth herein, for the purpose of supporting commercial paper obligations and other general corporate purposes of Borrower. NOW THEREFORE, the parties hereto, intending to be legally bound, hereby agree as follows: ARTICLE I DEFINITIONS 1.1Definitions.As used in this Agreement: “ACE” means Atlantic City Electric Company. “Administrative Questionnaire” means an administrative questionnaire, substantially in the form supplied by the Agent, completed by a Lender and furnished to the Agent in connection with this Agreement. “Advance” means a borrowing hereunder (i) made by the Lenders on the same Borrowing Date or (ii) converted or continued by the Lenders on the same date of conversion or continuation, consisting, in either case, of the aggregate amount of the several Revolving Loans of the same Type and, in the case of Eurodollar Loans, for the same Interest Period.“Advance” shall include the borrowing of Swingline Loans. “Affected Lender” is defined in Section “Affiliate” of any Person means any other Person directly or indirectly controlling, controlled by or under common control with such Person.A Person shall be deemed to control another Person if the controlling Person owns 10% or more of any class of voting securities (or other ownership interests) of the controlled Person or possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of the controlled Person, whether through ownership of stock, by contract or otherwise.For purposes of Section 5.20, no person shall be an “Affiliate” of Borrower solely by reason of owning less than a majority of any class of voting securities of Borrower. “Agent” means Bank of America in its capacity as contractual representative of the Lenders pursuant to Article X, and not in its individual capacity as a Lender, and any successor Agent appointed pursuant to Article
